PEE CUEIAM.
Disbarment proceedings commenced and tried against Stanley Frye, a member of the bar of this state resulted in a recommendation by the Oregon State Bar as follows:
“ * # * that the accused Stanley Frye, be suspended from membership in the Oregon State Bar, both active and inactive, for an indefinite period and until the accused shall demonstrate, by competent evidence, that he has sufficiently rehabilitated himself, both physically and mentally, to entitle him to reinstatement as a member of the Oregon State Bar. * * *”
Such recommendation is hereby approved and adopted. An order will be entered accordingly.